[g5il2omuljna000001.jpg]

 

Exhibit10.1

 

PFSweb to Appoint Robert Frankfurt to Board of Directors

 

Allen, TX – March 18, 2019 – PFSweb, Inc. (NASDAQ: PFSW), a global commerce
services company, today announced that, after discussions with representatives
of Engine Capital, LP, the Company’s Board of Directors (the “Board”) has voted
to appoint Robert Frankfurt as a director of the Board effective
immediately.  The Board will also nominate Mr. Frankfurt for election as a
director in the Company’s proxy statement for its 2019 annual meeting of
stockholders in connection with a settlement and standstill agreement entered
into on March 15, 2019 with Arnaud Ajdler, Engine Capital, LP and certain of its
affiliates.

 

Mr. Frankfurt, 53, is currently President and Founder of Myca Partners
(“Myca”).  Prior to founding Myca in 2006, Mr. Frankfurt spent more than a
decade as a Partner and senior portfolio manager at various investment
partnerships including Steel Partners and Sandell Asset Management.  Mr.
Frankfurt began his career as a financial analyst in the mergers and
acquisitions department of Bear, Stearns & Co. and later joined Hambro Bank
America as an associate focused on merger and acquisition and venture capital
transactions.  Mr. Frankfurt graduated from the Wharton School of Business in
1987 with a B.S. in Economics and he received his MBA at the Anderson Graduate
School of Management at UCLA in 1995 where he was a Venture Capital Fellow and
served as Alumni Class President.

 

A copy of the settlement and standstill agreement will be filed with the
Securities and Exchange Commission by the Company on Form 8-K.

 

About PFSweb, Inc.

PFSweb (NASDAQ:PFSW) is a global commerce services company that manages the
online customer shopping experience on behalf of major branded manufacturers and
retailers. Across two business units – LiveArea for strategy consulting,
creative design, digital marketing, and web development services, and PFS for
order fulfillment, contact center, payment processing/fraud management, and
order management services – they provide solutions to a broad range of Fortune
500® companies and household brand names such as Procter & Gamble, L’Oréal USA,
Ralph Lauren, PANDORA, ASICS, the United States Mint, and many more. PFSweb
enables these brands to provide a more convenient and brand-centric online
shopping experience through both traditional and online business channels. The
company is headquartered in Allen, TX with additional locations around the
globe. For more information, please visit www.pfsweb.com.

 

Investor Relations:

Sean Mansouri or Scott Liolios

Liolios

1-949-574-3860

PFSW@liolios.com

 

 

 

--------------------------------------------------------------------------------

[g5il2omuljna000002.jpg]

 

Exhibit A

 

Press Release

 PFSweb to Appoint Robert Frankfurt to Board of Directors

Allen, TX – March 18, 2019 – PFSweb, Inc. (NASDAQ: PFSW), a global commerce
services company, today announced that, after discussions with representatives
of Engine Capital, LP, the Company’s Board of Directors (the “Board”) has voted
to appoint Robert Frankfurt as a director of the Board effective
immediately.  The Board will also nominate Mr. Frankfurt for election as a
director in the Company’s proxy statement for its 2019 annual meeting of
stockholders in connection with a settlement and standstill agreement entered
into on March 15, 2019 with Arnaud Ajdler, Engine Capital, LP and certain of its
affiliates.

Mr. Frankfurt, 53, is currently President and Founder of Myca Partners
(“Myca”).  Prior to founding Myca in 2006, Mr. Frankfurt spent more than a
decade as a Partner and senior portfolio manager at various investment
partnerships including Steel Partners and Sandell Asset Management.  Mr.
Frankfurt began his career as a financial analyst in the mergers and
acquisitions department of Bear, Stearns & Co. and later joined Hambro Bank
America as an associate focused on merger and acquisition and venture capital
transactions.  Mr. Frankfurt graduated from the Wharton School of Business in
1987 with a B.S. in Economics and he received his MBA at the Anderson Graduate
School of Management at UCLA in 1995 where he was a Venture Capital Fellow and
served as Alumni Class President.

A copy of the settlement and standstill agreement will be filed with the
Securities and Exchange Commission by the Company on Form 8-K

About PFSweb, Inc.

PFSweb (NASDAQ:PFSW) is a global commerce services company that manages the
online customer shopping experience on behalf of major branded manufacturers and
retailers. Across two business units – LiveArea for strategy consulting,
creative design, digital marketing, and web development services, and PFS for
order fulfillment, contact center, payment processing/fraud management, and
order management services – they provide solutions to a broad range of Fortune
500® companies and household brand names such as Procter & Gamble, L’Oréal USA,
Ralph Lauren, PANDORA, ASICS, the United States Mint, and many more. PFSweb
enables these brands to provide a more convenient and brand-centric online
shopping experience through both traditional and online business channels. The
company is headquartered in Allen, TX with additional locations around the
globe. For more information, please visit www.pfsweb.com.

 

Investor Relations:

Sean Mansouri or Scott Liolios

Liolios

1-949-574-3860

PFSW@liolios.com

 

 